Citation Nr: 9930249	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  95-22 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for a psychiatric disability.  He filed a timely notice of 
disagreement regarding this determination, initiating this 
appeal.  A personal hearing before a member of the Board was 
afforded the veteran in June 1996.  

This claim was originally presented to the Board in November 
1996, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of obsessive-
compulsive disorder.  

2.   The veteran did not have any manifestations of 
obsessive-compulsive disorder while he was in service; the 
first manifestations of the veteran's obsessive-compulsive 
disorder occurred several years after his active service 
ended.


CONCLUSION OF LAW

Service connection for a psychiatric disability is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.301, 3.303, 3.304, 3.307, 
3.309 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks service connection for a psychiatric 
disability, claimed as obsessive-compulsive disorder.  
According to his service medical records, at the time the 
veteran entered active duty, he had no history of depression, 
excessive anxiety or worry, or any other psychiatric 
disability, and none was noted upon examination.  In May 
1979, the veteran began receiving Antabuse therapy due to 
alcohol abuse.  However, no psychiatric disability was 
diagnosed or treated at that time, or any time during the 
veteran's service.  A service separation examination was 
afforded the veteran in August 1979, and he reported no 
history of depression, excessive worry, or nervous trouble of 
any sort.  He also answered no on a medical history 
questionnaire which asked if he had ever been a patient in a 
hospital, or if he had ever been treated for a mental 
condition.  No psychiatric disability was noted at the time 
of the separation examination.  

In response to the veteran's claim for service connection for 
a vascular disability, he was afforded a VA medical 
examination in May 1980.  No psychiatric disability was 
reported at that time, and none was noted upon objective 
examination.  

Beginning in the early 1980s, the veteran began seeking 
treatment for a variety of complaints at various VA medical 
facilities.  According to VA outpatient treatment notes from 
August 1982, the veteran wished to address a problem with 
"drinking."  He gave a history of no prior psychiatric 
diagnosis or treatment, including psychiatric 
hospitalization.  His reported symptoms included anxiety, a 
depressed mood, and low self-esteem.  He was begun on a 
course of outpatient treatment for alcohol abuse, but no 
psychiatric disability was diagnosed at that time.  

The veteran was treated as an inpatient for alcohol abuse at 
a VA medical center in January and February 1990.  He made a 
good effort at recovery, and was discharged to outpatient 
care.  His diagnoses included alcohol abuse and poly-
substance abuse.  

The veteran was admitted as an inpatient to a private mental 
health treatment facility in March 1990.  He was having 
suicidal thoughts.  A history of alcohol abuse was noted, and 
he reported prior panic attacks.  Schizoid personality 
disorder and chronic active alcoholism were diagnosed.  

The veteran was also evaluated by a private clinical 
psychologist, Dr. G.R., Ph.D., in March 1990.  He gave a 
history of obsessive-compulsive symptoms which began during 
his high school years.  Following high school, he joined the 
military, "with his compulsive behaviors never getting bad 
during the 3 year enlistment," according to the examination 
report.  After extensive psychological testing, the veteran 
was diagnosed with agoraphobia, obsessive-compulsive 
disorder, and alcohol abuse.  

VA outpatient treatment notes from August 1990 report a 
history of obsessive-compulsive symptoms since age 14, 
according to the veteran's account.  Subsequent outpatient 
treatment notes reflect the veteran's reported history of 
sexual abuse while he was a child.  His treating VA 
psychologist diagnosed obsessive-compulsive disorder and 
generalized anxiety disorder.  

The veteran returned to hospitalization at a VA medical 
center in January 1991.  He was again complaining of episodic 
alcohol abuse.  He was treated and released after a short 
stay.  Alcohol dependency was diagnosed.  

In March 1991, the veteran was again afforded hospitalization 
at a VA medical center for treatment of alcohol abuse and 
suicidal thoughts.  At that time, he gave a history of 
obsessive-compulsive disorder since adolescence, with an 
apparent concurrent diagnosis of anxiety disorder.  He was 
treated with therapy and medication, and was discharged 
irregularly later that month after breaking a window.  His 
discharge diagnoses included alcohol dependence, panic 
disorder, and obsessive-compulsive disorder.  Continued 
outpatient treatment was afforded the veteran.  

The veteran re-entered VA hospitalization in July 1991, again 
for alcohol abuse treatment.  He reported abusing alcohol 
since age 18, when he began to drink in response to his 
obsessive-compulsive symptoms.  He also reported a history of 
suicidal and homicidal thoughts, but had not acted on these.  
Medication and therapy were afforded the veteran, and he was 
released to outpatient follow-up care.  His diagnoses 
included alcohol dependency and obsessive-compulsive 
disorder.  

In November 1991, the veteran was afforded additional VA 
hospitalization and treatment for alcoholism.  He was on 
medical furlough from a local jail, where he had been held to 
face assault charges.  However, he began drinking while in 
the VA hospital, and was therefore returned to the local 
jail.  His discharge diagnoses included alcoholism, substance 
abuse, and obsessive-compulsive disorder.  

Private psychological evaluation was provided the veteran in 
February 1993 in conjunction with a Social Security 
disability claim.  He reported a history of obsessive-
compulsive symptoms since "age 12 or 14, early 
adolescence."  After high school, the veteran served several 
years in military service, and the examiner speculated that 
the "strict regulation and structure" of daily military 
life served the same purpose as the veteran's obsessive-
compulsive actions in alleviating his anxiety levels.  After 
service, he entered a local university, but was forced to 
drop out due to his psychiatric disabilities.  It was at that 
time that he began abusing alcohol, according to the report.  
The examiner evaluated the veteran using a number of tests, 
and determined a diagnosis of chronic schizophrenia, residual 
type, was warranted.  

The veteran also entered a private hospital in February 1993 
after experiencing voices telling him to commit suicide.  He 
gave a history of obsessive-compulsive symptoms and audio 
hallucinations beginning during his high school years, along 
with alcohol abuse.  The veteran was cooperative with 
treatment, and was afforded medication and support group 
therapy.  He was discharged to outpatient follow-up that same 
month.  His discharge diagnoses included schizophrenia, 
obsessive-compulsive disorder, and alcohol dependence.  

In June 1993, the veteran was again hospitalized and treated 
at a private hospital for suicidal thoughts.  In his medical 
history statement, he again reported being sexually abused by 
a relative since childhood.  He was afforded medication and 
therapy, and seemed to respond to this treatment.  He was 
discharged that same month to be followed on an outpatient 
basis.  His diagnoses were obsessive-compulsive disorder and 
alcohol dependence.  

The veteran has also undergone private outpatient treatment 
through community mental health services.  According to 
treatment notes from June 1994, the veteran has experienced 
obsessive-compulsive symptoms "since childhood."  
Obsessive-compulsive disorder and alcohol abuse were 
diagnosed, and the veteran was begun on a program of 
medication and therapy.  

The veteran filed a claim for service connection for a 
psychiatric disability in September 1994.  The RO reviewed 
the evidence and in a January 1995 rating decision, denied 
the veteran's claim for service connection for a psychiatric 
disability.  The veteran filed a notice of disagreement in 
February 1995, objecting to the denial of service connection.  
He also stated his obsessive-compulsive disorder was first 
diagnosed and treated while he was in the service, and he had 
no obsessive-compulsive symptoms prior to service.  

Also in January 1995, Dr. S.W.N., Ph.D., a private 
psychologist who had treated the veteran since September 
1994, provided a medical opinion letter to the VA.  The 
doctor stated the veteran had current diagnoses of obsessive-
compulsive disorder and alcohol dependence.  He had reported 
a history of obsessive-compulsive symptoms since childhood, 
which had been exacerbated by a history of family problems 
and sexual abuse.  Currently, according to the doctor, the 
veteran was unable to work or complete his academic studies.  

The veteran returned to a VA medical center in March 1995 for 
psychiatric treatment.  He was observed to have psychotic and 
depressed features, and the prior diagnosis of obsessive-
compulsive disorder was confirmed.  Medication and therapy 
were afforded the veteran, and he was discharged in April 
1995.  

A personal hearing before a member of the Board was afforded 
the veteran in June 1996.  He testified that he was first 
diagnosed with and treated for obsessive-compulsive disorder 
while serving in the armed forces.  These events occurred 
while he was stationed at a base near New Orleans, where he 
was hospitalized in a military hospital in early 1978.  He 
denied any symptoms of obsessive-compulsive disorder prior to 
service.  

The veteran's claim was first presented to the Board in 
November 1996, at which time it was remanded for additional 
development.  In response to the Board's remand, the RO sent 
a second request for service medical records to the National 
Personnel Records Center.  Additional records were obtained.  

Records obtained from the Social Security Administration 
confirm that the veteran has been receiving Social Security 
disability benefits since the early 1990's, in part due to 
his psychiatric disabilities.  

When the veteran's claim was returned to the Board in 
December 1998, the Board sought an independent medical 
examination of the claim.  The claims folder was forwarded to 
Dr. S.J.H., M.D., who reviewed the files and wrote an August 
1999 medical opinion letter.  Dr. H. noted that there was no 
diagnosis of obsessive-compulsive disorder until 1990, when 
the veteran was treated at a private medical facility.  The 
doctor also found "no record to support that the patient was 
symptomatic during his time in service."  She further stated 
that it was "clinically unlikely that an individual who is 
highly symptomatic with obsessive-compulsive disorder could 
perform adequately to the standards of military service."  
Overall, the independent medical examiner found no connection 
between the veteran's service and his worsening obsessive-
compulsive disorder.  Rather, she found "long-standing 
personality issues" which had an effect on the veteran's 
ability to handle stress.  In fact, the veteran may have 
"responded favorably to the structured environment of 
military service" and did not suffer a decline in his mental 
state until his life became less structured.  



Analysis

The veteran seeks service connection for a psychiatric 
disability.  Service connection may be granted for a current 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1999).  Likewise, service connection 
may also be granted for certain statutorily-enumerated 
disabilities, such as psychoses, which manifest to a 
compensable degree within one year of the date of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  However, 
service connection is excluded for personality disorders, 
which are not diseases or injuries under the applicable 
legislation.  38 C.F.R. § 3.303 (1999).  

The veteran's claim for service connection for a psychiatric 
disorder is well grounded, meaning it is plausible.  38 
U.S.C.A. § 5107(a) (West 1991); see Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  He has submitted medical evidence 
of several current psychiatric disabilities, including 
schizophrenia and obsessive-compulsive disorder.  
Additionally, he has asserted continuity of essentially the 
same symptomatology since service; i.e., obsessive-compulsive 
traits, anxiety, depressed affect, etc.  For the purposes of 
determining well-groundedness, these assertions are taken as 
credible.  See King (Roderick) v. Brown, 5 Vet. App. 19, 21 
(1993).  The U. S. Court of Appeals for Veterans Claims 
(Court) has stated in certain circumstances, lay evidence of 
ongoing symptomatology is sufficient to establish an in-
service disease or injury, and a nexus between an in-service 
and a current diagnosis, at least for the purposes of 
determining well-groundedness.  Savage v. Gober, 10 Vet. 
App. 488, 494-497 (1997).  Such has been accomplished in the 
present case.  

Because the veteran's claim for service connection for a 
psychiatric disability is well grounded, the VA has a 
statutory duty to assist the veteran in the development of 
his claim.  38 U.S.C.A. § 5107(a) (West 1991).  This duty to 
assist includes obtaining all relevant medical records.  See 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The veteran 
has previously claimed that he underwent a psychiatric 
evaluation and was hospitalized for a psychiatric disability 
while stationed at a military base in New Orleans.  However, 
the service medical records do not reflect such treatment.  
Repeated requests for additional service records have been 
made to the National Personnel Records Center and the 
veteran's service department, but no additional medical 
records have been forthcoming.  Despite the veteran's current 
claims of in-service hospitalization and treatment for a 
psychiatric disability, he denied any such treatment on his 
August 1979 service separation examination report and medical 
history questionnaire.  He also denied any history of 
depression, excessive worry, or nervous trouble of any sort, 
and no psychiatric disability was noted at the time of his 
service discharge.  Thus, evidence of record more 
contemporaneous to the veteran's service suggests he was not 
hospitalized for a psychiatric while in the service, and a 
remand to secure additional medical records is not necessary 
at this time.  

In considering whether the duty to assist was met, the Board 
acknowledges the August 1999 decision in Hayre v. West by the 
U.S. Court of Appeals for the Federal Circuit.  Hayre v. 
West, No. 98-7046 (Fed. Cir. Aug. 16, 1999).  The Federal 
Circuit court held both that a single request to locate 
pertinent service medical records specified by the veteran 
was insufficient (slip op. at 11), and the VA has a duty to 
inform the veteran when it is unable to locate such specified 
service medical records (slip op. at 14-15).  However, the 
present case is unlike Hayre in that multiple attempts have 
been made to locate a specified service medical record which 
may not actually exist, and the veteran has been informed, 
via the Board's November 1996 remand, among other documents, 
of this deficiency in the record.  The Court has also held 
that the statutory duty to assist is not "a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  
In the present case, the duty to assist has been satisfied.  

For the reasons to be outlined below, the veteran's claim 
must be denied, as the preponderance of evidence is against 
an award of service connection for a psychiatric disability.  

As an initial matter, the medical evidence of record clearly 
establishes a current psychiatric disability, most frequently 
diagnosed as obsessive-compulsive disorder; schizophrenia has 
also been diagnosed.  Based on this conclusive evidence, a 
current psychiatric disability is conceded by the Board.  
However, the veteran still must demonstrate that such a 
disability results from a disease or injury incurred in or 
aggravated by service, or within a year thereafter.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).   As 
is now stands, the preponderance of the evidence is against 
such a conclusion.  

In his February 1995 notice of disagreement and his June 1996 
personal hearing testimony, the veteran stated he experienced 
no obsessive-compulsive symptoms prior to his October 1976 
entry into service.  While he reported no such symptoms at 
the time of his service entrance medical examination, he has 
subsequently given numerous private medical care providers a 
different pre-service medical history.  A March 1990 
evaluation report by Dr. G.R., Ph.D., reflects a history of 
obsessive-compulsive symptoms since the veteran's high school 
years.  VA outpatient notes from August 1990 indicate the 
presence of obsessive-compulsive symptoms since age 14.  
According to a March 1991 VA hospitalization summary, the 
veteran had been experiencing obsessive-compulsive symptoms 
since adolescence.  When he was evaluated in February 1993 
secondary to his claim for Social Security Disability 
benefits, the veteran told the private examiner that he began 
experiencing obsessive-compulsive symptoms since "age 12 or 
14, early adolescence."  Finally, community mental health 
services treatment notes from June 1994 reflect obsessive-
compulsive symptoms "since childhood," according to the 
veteran's account.  The veteran has clearly given numerous 
inconsistent statements, including under oath, regarding the 
onset of his obsessive-compulsive symptoms. 

Because of the conflicting medical evidence, an independent 
medical opinion was requested by the Board in December 1998.  
The claims folder was forwarded to Dr. S.J.H., M.D., who 
reviewed the files and wrote an August 1999 medical opinion 
letter.  Dr. H. noted that there was no medical diagnosis of 
obsessive-compulsive disorder until 1990, when the veteran 
was treated at a private medical facility.  The doctor also 
found "no record to support that the patient was symptomatic 
during his time in service."  She further stated that it was 
"clinically unlikely that an individual who is highly 
symptomatic with obsessive-compulsive disorder could perform 
adequately to the standards of military service."  Overall, 
the independent medical examiner found no connection between 
the veteran's service and his worsening obsessive-compulsive 
disorder.  Rather, she found "long-standing personality 
issues" which had an effect on the veteran's ability to 
handle stress.  As was noted above, service connection is 
statutorily prohibited for personality disorders.  38 C.F.R. 
§ 3.303 (1999).  Finally, the examiner concluded the veteran 
may have "responded favorably to the structured environment 
of military service" and did not suffer a decline in his 
mental state until his life became less structured, following 
service.  

As was noted by the independent medical examiner, the first 
medical diagnosis of obsessive-compulsive disorder, or any 
psychiatric disability, dates to 1990, several years after 
the veteran's separation from service.  While some examiners 
have suggested the onset of obsessive-compulsive disorder 
prior to 1990, these opinions are based entirely on the 
veteran's self-reported medical history; there is no evidence 
that any private medical examiner, other than the independent 
medical examiner, Dr. S.J.H., reviewed the veteran's complete 
medical records.  In light of the veteran's inconsistent 
statements regarding his obsessive-compulsive symptoms prior 
to and during service, any medical opinions based on such 
statements are naturally of limited probative value.  The 
Court does not require the Board to accept medical opinions 
based upon the veteran's recitation of his medical history.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  The only 
medical examiner to review all evidence of record found "no 
record to support that the veteran was symptomatic during his 
time in service."  The doctor concluded there was no 
connection between veteran's service and his obsessive-
compulsive disorder.  The onset of the veteran's obsessive-
compulsive disorder was dated no earlier than 1990, many 
years after the veteran's 1979 separation from service.  The 
veteran himself has repeatedly asserted his obsessive-
compulsive disorder began in service; however, he is not a 
medical expert qualified to offer medical opinions to the 
Board.  See Pearlman v. West, 11 Vet. App. 443, 447 (1998) 
[citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992)].  

While the service medical records do confirm that the veteran 
was treated for alcohol abuse during service, service 
connection for disability resulting from the deliberate 
ingestion of a beverage for its intoxicating effect is 
statutorily prohibited, as any such disability would be due 
to the veteran's willful misconduct.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.301 (1999).  

In conclusion, the preponderance of the evidence is against 
the veteran's assertion that his current psychiatric 
disability, obsessive-compulsive disorder, or any other 
psychiatric disability, was incurred during active duty, or 
within a year thereof.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (1999).  The service medical records do not reflect any 
diagnosis of or treatment for any psychiatric disability, and 
the first medical diagnosis of a potentially service-
connectable psychiatric disability dates to 1990.  
Furthermore, while some medical experts have speculated that 
the veteran's obsessive-compulsive disorder began prior to 
1990, these speculations are based entirely on the veteran's 
own self-reported medical history.  As has been shown above, 
the veteran's reporting of his own medical history is dubious 
at best.  For these reasons, the preponderance of the 
evidence is against the veteran's claim, and service 
connection for a psychiatric disability must be denied.  


ORDER

The veteran's claim for service connection for a psychiatric 
disability is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

